Citation Nr: 0308730	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for right heel and leg 
disorders.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from November 1972 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development is warranted prior to consideration 
of his case.  

However, on May 1, 2003, just prior to initiation of the 
Board's evidentiary development, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 
____F.3d___, Nos. 02-7304, -7305, -7316 (May 1, 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit 
further held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  Thus, in light 
of this new judicial precedent, the Board is compelled to 
remand the veteran's case to the RO for further evidentiary 
development that includes obtaining VA and non-VA medical 
records.

Finally, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 (even though the Board did advise the 
veteran of the VCAA), it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.  The veteran should be contacted and 
invited to submit any additional evidence he 
may have in support of his claim.

2.  The veteran has indicated that he may 
have received medical treatment at the VA 
Medical Center in Los Angeles, California, 
during the period of 1970 to 1996, and from 
the VAMC in Loma Linda, California, during 
the period from 1990 to 1995.  The RO should 
obtain the veteran's VA medical records for 
any treatment for right heel and right leg 
disorders during these periods.  Please 
obtain the following types of records:  
Notes, Discharge Summaries, Consults, 
Medications, Imaging (X-ray, MRI, CT scan), 
Procedures, Problem Lists, and Confirmed 
Diagnoses.

3.  The veteran has indicated he apparently 
was treated by Dr. Adrian Palar, Riverside 
Family Care Center (or at the Riverside 
General Hospital) in Riverside, California.  
Please request all records regarding 
treatment for a right leg and heel disorder.

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA re-examination if 
warranted.

5.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for right heel and leg 
disorders.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the February 2002 statement of the 
case.  An appropriate period of time should 
be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



